Citation Nr: 1142091	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  09-23 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Veteran's brother



INTRODUCTION

The Veteran served on active duty from June 1979 to June 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in January 2008, a statement of the case was issued in May 2009, and a substantive appeal was received in June 2009.  The appellant and R.W., the Veteran's brother, Veteran presented testimony at a Board hearing in September 2011, and a transcript of the hearing is associated with his claims folder. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran died in September 2006.  At the time of his death, he was service connected for paranoid schizophrenia, which was rated as 30 percent disabling.  His death certificate indicates that he died from an accidental freshwater drowning. 

The circumstances surrounding the Veteran's death appear to be as follows, as related in part by the appellant.  He had been receiving medication by injection until December 2005, at which time his VA physician retired and another VA physician started prescribing pills instead.  He had had some trouble at work the week before his death in September 2006.  He had been asked to go see the principal of the school he worked for as a janitor, in order to address an accusation that he had failed to help move some tables.  Instead of going to the principal's office like he was supposed to, he left work and was not seen again until he was found dead in a river two hours from his home, 7 days later.  The appellant stated in January 2010 that the Veteran did not have his medications, apparently at the time of his death or for the period of time during which he was missing before found.  

Of record is a copy of the police investigative report, the autopsy report, a newspaper article, several statements from individuals who knew or worked with the Veteran, and VA medical records dated in 2000 and 2001.  However, it does not appear that any VA medical treatment records subsequent to 2001 are associated with the claims file.  It is again noted that the appellant has reported that the Veteran was receiving treatment from VA.  The appellant also reported that the Veteran received treatment at the New Hanover Regional Hospital in Wilmington, NC.  The RO sent one request which came back with a notation that the Veteran's records could not be located using the information provided by VA.  It appears that the request was resent with additional information, but there does not appear to be a response from this hospital. 

The main contention advanced by the appellant is that the Veteran's service-connected psychiatric disability was of such severity during the period leading up to his disappearance and death that it caused or contributed to his bizarre actions which resulted in his death.  With this in mind, the Board believes it critical to ensure that the record includes all VA and private medical records which reflect his mental status prior to his disappearance and death.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action to obtain all pertinent VA treatment records subsequent to 2001 from the VA Medical Center Durham.  The RO should also take additional action to request pertinent treatment records from New Hanover Regional Hospital in Wilmington.  

2.  After completion of the above and any additional development deemed necessary, the RO should review the record and determine if the benefit sought can be granted.  If the benefit remains denied, the appellant and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


